Case: 12-40160     Document: 00511964375         Page: 1     Date Filed: 08/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 21, 2012
                                     No. 12-40160
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

VICTOR HUGO RODRIGUEZ-RAGA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:11-CR-680-1


Before SMITH, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Victor Hugo Rodriguez-Raga
raises an argument that he concedes is foreclosed by United States v. Betancourt,
586 F.3d 303, 308-09 (5th Cir. 2009), which reaffirmed the holding in United
States v. Gamez-Gonzalez, 319 F.3d 695, 700 (5th Cir. 2003), that knowledge of
drug type and quantity is not an element of the offense. The appellant’s motion
for summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.